Subsequently, upon an application for a rehearing, the following additional opinion was filed: Mr. Justice Wilkin: Since filing the foregoing opinion, on a petition for a rehearing by appellants, we have reconsidered the grounds for reversal, and the arguments in support of the same, and have again reached the conclusion that the decree of the circuit court is right and that the petition for rehearing should be denied. Complaint is made in the petition for rehearing that the ' opinion filed does not notice the point made in the original argument of counsel for appellants, that appellee, Jones, should be held estopped to deny that the elevator in question is personalty, by accepting the deed describing it as a chattel, and having the same acknowledged as a chattel mortgage and entered as such on a justice’s docket. If the ruling upon the principal question stated in the opinion of the Appellate Court is correct, viz., that said elevator was, as between the parties to this suit, under the conveyance from Blanchard and wife to Knapp, a “chattel real,” the question of estoppel is effectually disposed of, and the facts recited by counsel upon which that branch of their argument is based, necessarily held adversely to their construction,—that is to say, the argument that there is an estoppel by deed is based upon the theory that the conveyance from Blanchard to Knapp is a chattel mortgage, the contention being that the description, “also the grain elevator and the leased ground the same stands upon,” is, as to the elevator, but the description of a personal chattel, and that Jones having accepted a conveyance so describing it, can not be heard to insist it is realty. If the construction of the deed insisted upon could be maintained there would be no occasion for invoking the doctrine of estoppel. Counsel say “the ease is in all essential particulars precisely identical with that of Ballou v. Jones, 37 Ill. 95.” There the conveyance was a chattel mortgage, in the usual form, upon a building described as “goods and chattels.” It was made after the expiration of the term for which the.ground on which it stood had been leased, and, as was said in the opinion in that case, if the building had been realty, the mortgagor would have had no title to it, and to have mortgaged it would have been a fraud. There the attempt was to deny, in the face of the mortgage, that the property was personalty. Is that in any sense the present case? Here the conveyance under which the appellee, Jones, claims, is an ordinary trust deed in the nature of a mortgage, uj)on real estate, to secure an indebtedness therein set forth. The granting clause is : “Now, therefore, the said party of the first part, in consideration of the premises, * * * have and do hereby grant, bargain, sell and convey unto the said party of the second part * * * all the following described lands and premises, situated in the county of LaSalle and State of Illinois, to-wit.” Here follows a description of different tracts of land, the last description being, “the grain, elevator and the leased ground the same stands upon, owned by said Blanchard, and situated upon the right of way of the Illinois Central railroad, at Lostant, in said county.” The habendum and condition are in the usual form of such trust deeds, making no distinction between this and other property conveyed. The certificate of acknowledgment is in the statutory form for conveyances of real estate, except that after the words “waiver of the,right of homestead,” is added, “and that I duly entered said instrument on my docket.” We are at a loss to perceive in this conveyance anything which even savors of an admission that the elevator and leased ground on which it stands' are other than real estate, much less such an admission as would work an estoppel. The effort of appellants is to construe the conveyance into a chattel mortgage, and then deny the right to question that construction by estoppel. Even if the language used in describing the property could be construed to be two descriptions, one of the elevator and the other of the leased ground, (which, to say the least, would be a strained construction,) still there is no principle of law in the doctrine of estoppel, or elsewhere, upon which the parties to the instrument can be denied the right to question that construction. Permitting or procuring the entry to be made upon the justice’s docket; as in. case of a, chattel mortgage, could only work an estoppel in pais against the party consenting thereto, upon the theory that he had some peculiar knowledge as to whether “the grain elevator and leased ground the same stands upon” was in law real or personal property. The property was described in the entry made by the justice precisely as it was in the deed. Being in law a chattel real, and conveyed as such, what appellee may have said could not change it into chattel property. Appellants had the same means of knowledge as to which class of property it belonged as had appellee. An equitable estoppel .only arises when there has been a representation concerning a material fact to a party ignorant of the truth of the matter, with the intention it should be acted upon, and which has been acted upon. (People v. Brown et al. 67 Ill. 437.) “If the element of fraud is wanting there is no estoppel, as, if both parties were equally cognizant of the facts, and the declaration or silence of the one party produced no change in the conduct of the other, he acting solely upon his own judgment. There must be deception, and change of conduct in consequence, in order to estop a party from showing the truth.” (Davidson v. Young et al. 38 Ill. 152, and authorities cited.) There is no view of this case in which the doctrine of estoppel, either by deed or in pais, has any proper application. The argument of this case on behalf of the appellants, throughout, seems to proceed upon the supposition that the character of the property in dispute is to be determined as though the case was between the Illinois Central Kailroad Company and its lessee, Blanchard. Whether, under his lease, Blanchard could have insisted upon his right to treat the elevator as personalty, or whether, under other circumstances, it might not be so treated as between him and third parties, is not the question here involved. He having voluntarily conveyed it, together with his leasehold estate in the land, what did his grantee get,—a mere chattel or a chattel real? In Dobschuetz et al. v. Holliday, 82 Ill. 371, cited in the opinion of the Appellate Court, it was sought to establish a mechanic’s lien against leased premises, together with an engine and other improvements placed thereon by the lessee. It was insisted, in defense, that the engine was personalty, and it was there said : “Whatever may have been the private agreement of the parties, it is very clear that the engine, when set up and attached to the realty, as it was, became a part of the estate the lessee had in the premises. No doubt the parties could agree among themselves they would treat the engine and other fixtures as personalty, but their private agreement could not change the character of the property so far as third parties were concerned. The engine and superstructure, when attached to the soil, became a part of the estate of the lessee, and, unless expressly reserved, would pass to his grantee with the estate. (Ornbury v. Jones, 19 N. Y. 234.) Under the agreement of the parties, the lessee had the privilege of removing all machinery and fixtures used in and about the mines in prosecuting the work, but until severed they constituted a part of the estate itself. Of this we think there can.be no question.” In Griffin et al. v. Marine Co. 52 Ill. 130, also cited in the foregoing opinion, “a lessee of a lot of ground erected a building thereon, under an agreement with the lessor that the former might remove all the improvements placed by him on the .premises, or the lessor should pay for them at their appraised value, and in case of removal rent was to be paid upon an appraisement to be made at certain intervals, without regard to the improvements. The lessee and owner of the improvements executed a mortgage upon his interest in the premises, including the improvements, and it was held the property mortgaged was an actual interest in real estate,—a chattel real at the common law,—falling under the definition of ‘real estate’ given in the first section of our Statute of Judgments and Executions, and because immovable, possessing none of those attributes as personal property which have shaped the law in regard to the mortgage of such property.” Bouvier’s definition of a chattel real is substantially the same as that of other text-writers generally. He says, “Chattels real are interests which are annexed to or concern real estate, as, a lease for years of land; and the duration of the lease is immaterial,—whether it be for one or a thousand years,—provided there be a certainty about it, and a reversion or remainder in some other person. A lease to continue until a certain sum of money can be raised out of the rents is of the same description; and so, in fact, will be found to be any other interest in real estate whose duration is limited to a time certain, beyond which it cannot subsist, and which is therefore something less than a freehold.” Applying this definition to the facts of this case the conclusion reached by the Appellate Court inevitably follows. Rehearing denied.